UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10/A Amendment No. 2 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g)of the Securities Exchange Act of 1934 AccessKey IP, Inc. (Exact name of registrant as specified in its charter) Nevada 41-1735422 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8yoming Blvd., NE Albuquerque, NM 87113 (Address of Principal Executive Offices) (Zip Code) (310) 734-4254 Issuer’s telephone number Copies of notices and other communications should be sent to: Bruce Palmer Chief Financial Officer 8yoming Blvd., NE
